Case: 14-11917   Date Filed: 01/08/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11917
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:12-cr-00297-KOB-JEO-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

KELLY PATRICK RIGGS,


                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (January 8, 2015)

Before TJOFLAT, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Brett N. Bloomston, appointed counsel for Kelly Patrick Riggs, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
              Case: 14-11917     Date Filed: 01/08/2015   Page: 2 of 2


California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

defendant’s convictions and sentences are AFFIRMED.




                                          2